e 3:20 3840 M-Z

Case 3:20-cv-18404-BRM-ZNQ Document 25-2 Filed 06/15/21 Page 1 of 4 PagelD: 283
—_—, =,
6:52 s}s Fw Sa FS wl 89%E
. NEWS . as il 0

Nick c Oo

7328227894

As discussed I II even
MMs
It out 10:28 PM

Thursday, October 22, 2020

You transfered the
wrong amount, yours
is 15733 in bulk some.
I'm doing line by line
transfers

Transfer another 6250
to you should even
total and leave 991.53
in account if you wish
but | rather we zero it
out and even it out.

Transfer 6,745.76
to will even out the
remains 991.53

divided by 2 7:33 AM

~ o + re i

1H O <
e 3:20 3840

Case 3:20-cv-18404-BRM-ZNQ Document 25-2 Filed 06/15/21 Page 2 of 4 PagelD: 284
—_—, =,
6:53 s}s Fix Se FS wl 89%R
. NEWS . awe al 0

Nick c Oo

7328227894

September? 5-07 DM

| just equalized the 4K
for each of us against
what Jerry transfered
today. The rate of
attrition is about 5K

a week per person
rounded to nearest
dollar

 

9:28 PM

Doing a final
verification with
squires before placing
order. Make sure he
doesn't pull a fast one.
Did u ever discuss
price with him? These

are what Icent leads? .....,

Please dont put more
money into the Dialer w,

~ o + re i

1H O <
Case 3:20-cv-18404-BRM-ZNQ Document 25-2 Filed 06/15/21 Page 3 of 4 PagelD: 285
—_—, =,
6:53 sj}. fiw © Se ull 89%
* - «we al 0

< Nick c Oo

7328227894

Forward me the link

from Craigslist 5A PM

Why would any team
win coin toss and
defer the ball?

9:11 PM

| am surprised the bills
didnt up last Monday
like they decided to
play in the rain today

6:15 PM

 

| didnt check the bank
today. Move another
1000 a piece and put
Nick Dues and Larrys
Dues per transaction
in the memo section

 

7:40 PM

Thanks

8:37 PM

IK

Does the total take
Py 0" + re i

1H O <
e 3:20 3840 Z

Case 3:20-cv-18404-BRM-ZNQ Document 25-2 Filed 06/15/21 Page 4 of 4 PagelD: 286
—_—, =,
6:52 s}s Fix Se FS wl 89%R
. NEWS . awe al 0

Nick c Oo

7328227894

Also moving 18233 of
my dues from our psf
account to Keep things
cleaner. | dont want

to sit every day and

do micro accounting.
Lets each take our
dues out of there
proportionately. If you

wisn to as well S05 pia

Sounds about right. | got it all
written down.

Yes

But he took a third of whatever
closings we had

~ o + re i

1H O <
